Citation Nr: 0212707	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board initially notes that the veteran failed to appear 
for his requested hearing before a traveling member of the 
Board in June 2002.  His request for a hearing before a 
member of the Board is therefore considered withdrawn.  
38 C.F.R. § 20.704(d) (2001).


REMAND

The veteran seeks service connection for right knee 
disability that he contends resulted from an injury to the 
knee in service that required surgery prior to his release 
from active duty.

The Board first notes that additional and pertinent evidence 
was added to the record following the issuance of the 
statement of the case in October 2000.  Specifically, the 
veteran, later in October 2000, provided a copy of a DA Form 
3349, Physical Profile, which shows that he was placed on 
profile in 1992 following right knee surgery.  The veteran 
has not been issued a supplemental statement of the case 
addressing this evidence.  See 38 C.F.R. § 19.31.  A remand 
of the case is therefore required.

The Board also notes that the veteran's service medical 
records are not on file.  The record reflects that the RO did 
attempt, unsuccessfully, to obtain the veteran's service 
personnel files.  In addition, VA's Records Management 
Center, in November 2000, indicated that no records for the 
veteran were on file.  The Board notes that the RO 
erroneously informed the veteran that his service medical 
records may have been destroyed in a 1973 fire occurring at 
the National Personnel Records Center (NPRC), although that 
event predated the veteran's entry into service by more than 
15 years.  In any event, as there is no indication that the 
RO attempted to obtain the veteran's service medical records 
directly from the NPRC, or from the Fort Stewart, Georgia 
medical facility at which the veteran purportedly underwent 
right knee surgery, the Board is of the opinion that the RO 
should undertake further actions to obtain the veteran's 
service medical records. 

The Board additionally notes that although the veteran was 
diagnosed with internal derangement of the right knee on VA 
examination in July 1999, the examiner did not address the 
etiology of the disability.  The Board is of the opinion that 
another VA examination of the veteran is warranted in 
connection with the instant claim.

The Board lastly notes that the RO denied the veteran's claim 
as not well grounded.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In light of the above, the Board is of the opinion that 
further procedural and evidentiary development is required in 
the instant appeal.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during his 
active service.  Using any unit 
assignment information for the 
veteran obtained, the RO should 
contact the National Personnel 
Records Center and request that NPRC 
search its records for any 
additional service medical records 
for the veteran.  In any event, the 
RO should request that NPRC search 
its records for the Fort Stewart, 
Georgia medical facility for January 
1992 to December 1993 and any 
service medical records referring to 
the veteran at any time during that 
period. 

4.  The RO should also contact the 
medical facility at Fort Stewart, 
Georgia directly, and ask that 
facility to search for any medical 
records for the veteran from 1992 to 
1993, and to provide any such 
records which are located. 

5.  Thereafter, the RO should afford 
the veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his right knee 
disability.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present right knee disability is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

6.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000 and the 
August 29, 2001, implementing 
regulations.  Then, the RO should 
re-adjudicate the issue of 
entitlement to service connection 
for right knee disability. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an appropriate 
opportunity to respond before the record is returned to the 
Board for further review.  

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

